
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 295
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Ms. Ros-Lehtinen (for
			 herself, Ms. Wasserman Schultz,
			 Mrs. Maloney,
			 Mr. Klein of Florida,
			 Mr. Sherman,
			 Mr. Smith of New Jersey,
			 Mr. Inglis,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. McMahon,
			 Mr. Pence,
			 Mr. Burton of Indiana,
			 Mr. Engel,
			 Mr. Ackerman,
			 Mr. Royce,
			 Mr. Poe of Texas,
			 Mr. Deutch,
			 Mr. Lamborn,
			 Mr. McGovern,
			 Ms. Berkley,
			 Mr. Wilson of South Carolina,
			 Mr. Manzullo,
			 Mr. Mack, Mr. Meek of Florida, Mr. Sires, Mr.
			 Towns, Mr. McCotter,
			 Mr. Bilirakis, and
			 Mr. Rohrabacher) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Condemning the attack on the AMIA Jewish
		  Community Center in Buenos Aires, Argentina, on July 18, 1994, and for other
		  purposes.
	
	
		Whereas, on July 18, 1994, 85 people were killed and 300
			 were wounded when the Argentine Jewish Mutual Association (AMIA) was attacked
			 in Buenos Aires, Argentina;
		Whereas extensive evidence links the planning of the
			 attack to the Government of Iran, and the execution of the attack to Hezbollah,
			 which is based in Lebanon, supported by Syria, sponsored by Iran, and
			 designated by the Department of State as a Foreign Terrorist
			 Organization;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina, an office created by the Government of Argentina, concluded that the
			 AMIA attack was decided and organized by the highest leaders of the
			 former government of . . . Iran, whom, at the same time, entrusted its
			 execution to the Lebanese terrorist group Hezbollah;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina concluded that the AMIA attack had been approved in advance by Iran's
			 Supreme Leader Ali Khamene'i, Iran's then-leader Ali Akbar Hashemi Rafsanjani,
			 Iran's then-Foreign Minister Ali Akbar Velayati, and Iran's then-Minister of
			 Security and Intelligence Ali Fallahijan;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina stated that the Government of Iran uses terrorism as a
			 mechanism of its foreign policy in support of its final aim
			 [which] is to export its radicalized vision of Islam and to eliminate the
			 enemies of the regime;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina identified Ibrahim Hussein Berro, a Lebanese citizen and member of
			 Hezbollah, as the suicide bomber who primarily carried out the attack on the
			 AMIA;
		Whereas, on November 9, 2006, Argentine Judge Rodolfo
			 Canicoba Corral, pursuant to the request of the State Prosecutor of Argentina,
			 issued an arrest warrant for Ali Akbar Hashemi Rafsanjani, a former leader of
			 Iran and the current chairman of Iran's Assembly of Experts and of Iran's
			 Expediency Council, for his involvement in the AMIA attack;
		Whereas, on November 9, 2006, Argentine Judge Rodolfo
			 Canicoba Corral, pursuant to the request of the State Prosecutor of Argentina,
			 also issued arrest warrants for Ali Fallahijan, a former Iranian Minister of
			 Security and Intelligence, Ali Akbar Velayati, a former Iranian Foreign
			 Minister, Mohsen Rezaei, a former commander of Iran's Islamic Revolutionary
			 Guards Corps (IRGC), Ahmad Vahidi, a former commander of the elite Al-Quds
			 Force of the IRGC, Hadi Soleimanpour, a former Iranian ambassador to Argentina,
			 Mohsen Rabbani, a former cultural attaché at the Iranian Embassy in Buenos
			 Aires, Ahmad Reza Asghari, a former official at the Iranian Embassy in Buenos
			 Aires, and Imad Moughnieh, a leading operations chief of Hezbollah;
		Whereas, on March 5, 2007, the Executive Committee of
			 INTERPOL unanimously supported the issuance of Red Notices for Hezbollah
			 operative Imad Moughnieh and for Iranian officials Ali Fallahijan, Mohsen
			 Rezaei, Ahmad Vahidi, Mohsen Rabbani, and Ahmad Reza Asgari, thereby allowing
			 arrest warrants for those individuals to be circulated worldwide with an eye to
			 their arrest and extradition;
		Whereas, on November 7, 2007, the General Assembly of
			 INTERPOL upheld the Executive Committee's decision to support the issuance of
			 six Red Notices in connection to the AMIA case;
		Whereas, on February 12, 2008, Hezbollah operative Imad
			 Moughnieh reportedly was killed in Syria;
		Whereas in June of 2008, the Government of Saudi Arabia
			 hosted an international Muslim conference that was reportedly attended by
			 Iranian officials Ali Akbar Hashemi Rafsanjani, against whom an Argentine
			 arrest warrant has been issued, and Mohsen Rezaei, against whom both an
			 Argentine arrest warrant and INTERPOL Red Notice have been issued;
		Whereas the Government of Saudi Arabia reportedly made no
			 attempt to detain or arrest Ali Akbar Hashemi Rafsanjani or Mohsen Rezaei
			 during their time in Saudi Arabia, and the two departed Saudi Arabia without
			 incident;
		Whereas, on May 22, 2008, Argentine prosecutor Alberto
			 Nisman filed a request with Argentine Judge Ariel Lijo for the arrest of Carlos
			 Saul Menem, who was president of Argentina at the time of the AMIA bombing, and
			 four other former Argentine high officials in connection with the AMIA
			 case;
		Whereas Mr. Nisman claimed in his request for an arrest
			 warrant that Menem and the other four officials had attempted to cover up the
			 involvement of a Syrian-Argentine businessman, Alberto Jacinto Kanoore Edul, in
			 the AMIA bombing;
		Whereas in December 2008, at the AMIA Special Prosecutor's
			 request, the presiding Argentine judge in a civil suit against the Iranian
			 suspects and Hezbollah requested that select European governments freeze up to
			 $1 million in bank accounts allegedly belonging to former Iranian leader Ali
			 Akbar Hashemi Rafsanjani and another Iranian accused of involvement in the
			 attacks;
		Whereas between October of 2008 and March of 2009, nearly
			 a dozen Iranian properties were reportedly seized in the Buenos Aires area in
			 connection with a civil suit presented by an unnamed survivor of the AMIA
			 attack;
		Whereas, on January 27, 2009, Secretary of Defense Robert
			 Gates said, “I’m concerned about the level of . . . subversive activity that
			 the Iranians are carrying on in a number of places in Latin America . . .
			 They’re opening a lot of offices and a lot of fronts, behind which they
			 interfere in what is going on in some of these countries.”;
		Whereas in May 2009, Argentina issued an international
			 arrest warrant for Samuel Salman El Reda, a Colombian citizen of Lebanese
			 descent who Argentine prosecutor Alberto Nisman believes was the top local
			 connection in the AMIA attack and had connections to Hezbollah and the
			 Tri-Border area, a zone between Argentina, Paraguay, and Brazil suspected of
			 being a haven for Islamic radical groups;
		Whereas in October 2009, Federal Judge Ariel Lijo charged
			 former president Carlos Menem of instigating several crimes
			 related to the AMIA attack, including concealing evidence and abuse of
			 authority;
		Whereas in September 2009, Ahmad Vahidi was selected as
			 Defense Minister of Iran;
		Whereas, in March 2010, the Federal Court in Argentina
			 confirmed the indictments of ex-president Carlos Menem, former Judge Juan Jose
			 Galeano, and former Federal Police inspector Jorge Fino
			 Palacios; and
		Whereas the issuance of an Argentine arrest warrant for an
			 attaché of the Iranian Embassy in Argentina in connection with the AMIA case,
			 indicates that Iran has used its embassies abroad as tools and extensions of
			 radical Islamist goals and attacks: Now, therefore, be it
		
	
		That Congress—
			(1)reiterates its strongest condemnation of
			 the 1994 attack on the Argentine Jewish Mutual Association (AMIA) Jewish
			 Community Center in Buenos Aires, Argentina, honors the victims of this attack,
			 and expresses its sympathy to the relatives of the victims;
			(2)applauds the
			 Government of Argentina for its ongoing efforts in the AMIA bombing
			 investigation;
			(3)urges the
			 Government of Argentina to continue to dedicate and provide the resources
			 necessary for its judicial system and intelligence agencies to investigate all
			 areas of the AMIA case and to prosecute those responsible;
			(4)urges all
			 responsible nations to cooperate fully with the AMIA investigation, including
			 by making information, witnesses, and suspects available for review and
			 questioning by the appropriate Argentine authorities, and by detaining and
			 extraditing to Argentina, if given the opportunity, any persons against whom
			 Argentine arrest warrants or INTERPOL Red Notices are pending in connection
			 with the AMIA case, including Iranian officials and former officials, Hezbollah
			 operatives, and Islamist militants;
			(5)encourages the
			 President to direct United States law enforcement agencies to provide support
			 and cooperation to the Government of Argentina, if requested, for the purposes
			 of deepening and expanding the investigation into the AMIA bombing; and
			(6)urges governments
			 in the Western Hemisphere, who have not done so already, to draft, adopt, and
			 implement legislation designating Hezbollah as a terrorist organization,
			 banning fundraising and recruitment activities, and applying the harshest
			 penalties on those providing support for activities involving Hezbollah and
			 other such extremist groups.
			
